FILE COPY




                                 No. 07-15-00305-CV


In re Edward Jaycox, Relator               §     Original Proceeding

                                           §     October 26, 2015

                                           §     Opinion by Justice Hancock

                                           §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated October 26, 2015, it is ordered,

adjudged and decreed that relator’s petition for writ of mandamus is dismissed.

                                         oOo